Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/22 is being considered by the examiner.
Examiner’s Amendment
For the sake of clarity and to overcome minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is to the claims as they were amended in the office action of 10/28/21.
The application has been amended as follows: 

a first group of serially connected light-emitting diodes including one interposer of a plurality of interposers for each of the light-emitting diodes; 
a second group of serially connected light-emitting diodes including one interposer of the plurality of interposers for each of the light-emitting diodes, the second group of serially connected light-emitting diodes in a longitudinal arrangement with the first group such that a last light-emitting diode of the first group is next to a first light-emitting diode of the second group, the first group and the second group being electrically parallel; 
an anode track and a cathode track arranged substantially parallel to the longitudinal arrangement and providing electrical connection to the first group and to the second group in parallel, the anode track and the cathode track including a wire having a substantially circular cross section being bent; 
a third wire line including a wire having a substantially circular cross section at a center line arranged between and approximately parallel to the anode track and the cathode track; and 
the plurality of interposers, each of which has electrical coupling pads on both sides thereof to electrically connect with the at least one light-emitting diode mounted thereon, the anode track, the cathode track[[,]] and the third wire line, [[and]] providing electrical connection to the mounted light-emitting diode.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a first group of serially connected light-emitting diodes including one interposer of a plurality of interposers for each of the light-emitting diodes; a second group of serially connected light-emitting diodes including one interposer of the plurality of interposers for each of the light-emitting diodes, the first group and the second group being electrically parallel; an anode track and a cathode track providing electrical connection to the first group and to the second group in parallel, the anode track and the cathode track being bent; a third wire line at a center line arranged between and approximately parallel to the anode track and the cathode track; and the plurality of interposers, each of which has electrical coupling pads on both sides thereof to electrically connect with the at least one light-emitting diode mounted thereon, the anode track, the cathode track and the third wire line, providing electrical connection to the mounted light-emitting diode.
Dependent claims are allowed at least for their dependencies on allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875